DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1, 3-17, and 19-22 are pending and have been examined in this Office Action.  Claims 21 and 22 have been added since the last Office Action.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Objections
Claim 16 is objected to because of the following informalities:  Line 4 appears to inadvertently contain “suability” instead of “suitability”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 17 recite the limitation "the determination" in lines 10, 13, and 9, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which determination this limitation is referring to.
Claims 1, 16, and 17 recite the limitation “hands-on” in lines 9, 9, and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “the hands-on state”.  
Claim(s) 3-15 and 19-22 is(are) rejected because it(they) depend(s) on claim 1, 16, or 17 and fail(s) to cure the deficiency(ies) above.  
Claim 13 recites determining that it is impossible to determine a hand-on signal and determining a hands-on signal.  The scope of the claim is indefinite as to whether it is impossible to determine a hands-on signal or not.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0262441 to Kuwahara in view of U.S. Patent Application Publication 2021/0206334 to Sabournin.
As per claim 1, Kuwahara discloses a hands-on determination device (Kuwahara; At least the abstract), comprising:
a processor configured to determine a hands-on state of a driver through a motion recognition (Kuwahara; At least paragraph(s) 39 and 68): 
determine suitability of a result of the determination of the hands-on state based on at least one of a weather condition, a condition for validity of motion sensing, classification of a driving road, a vehicle control state, or a driver state (Kuwahara; At least paragraph(s) 39; the suitability of the hands-on determination is at least based on the driver state); 
determine whether to use the result of determination of the hands-on state through the motion recognition rather than a result of determining hands-on by a sensor (Kuwahara; At least paragraph(s) 40; the system transitions to manual when the driver holds the steering wheel, thus makes a determination whether or not to use the sensor or motion recognition);
control a vehicle based on the result of the determination (Kuwahara; At least paragraph(s) 40); and
a storage configured to store data for the motion recognition (Kuwahara; At least paragraph(s) 68), 
As per claim 4, Kuwahara discloses wherein the processor is configured to apply the result of the determination of the hands-on state to vehicle control when:
the weather condition is good or poor in weather,
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights,
the vehicle control state is a situation where a lane change is not controlled or in-lane driving on a gentle curve, and
the driver state is always stable in gaze (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result and would do so during the above conditions).
As per claim 5, Kuwahara discloses wherein the processor is configured to apply the result of the determination of the hands-on state to vehicle control after a predetermined amount of monitoring time when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is one of being good in sensing time,
being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights, and
the vehicle control state is a braking and acceleration command by the driver or a situation where a lane change is controlled in a state where the driver state is stable in gaze (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result after a predetermined period of time and would do so during the above conditions).
As per claim 6, Kuwahara discloses wherein the processor is configured to apply the result of the determination of the hands-on state to vehicle control after a predetermined amount of monitoring time when:
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights,
the vehicle control state is one of a situation where a lane change is not controlled, in-lane driving on a gentle curve, or a situation where a lane change is controlled, and
the driver state is normal in gaze determination (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result after a predetermined period of time and would do so during the above conditions).
As per claim 7, Kuwahara discloses wherein the processor is configured to determine a hands-on signal based on the motion recognition after a predetermined time period when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights,
the driver state is stable in gaze or is normal in gaze determination, and
the vehicle control state is a braking and acceleration command by the driver or in-lane driving on a sharp curve (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result after a predetermined period of time and would do so during the above conditions).
As per claim 8, Kuwahara discloses wherein the processor is configured to postpone substituting determine a hands-on signal based on the motion recognition after a predetermined time period when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is insufficient in sensing time,
the driving road is an urban expressway without traffic lights, the driver state is always stable in gaze, and
the vehicle control state is a situation where a lane change is controlled (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result after a predetermined period of time and would do so during the above conditions).
As per claim 9, Kuwahara discloses wherein the processor is configured to postpone substituting determine a hands-on signal based on the motion recognition after a predetermined time period when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is poor in sensing zone, 
the driving road is an urban expressway without traffic lights or a city street with traffic lights,
the vehicle control state is one of a situation where a lane change is not controlled, in-lane driving on a gentle curve, a situation where a lane change is controlled, a braking and acceleration command by the driver, or in-lane driving on sharp curve, and
the driver state is stable in gaze or is normal in gaze determination (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result after a predetermined period of time and would do so during the above conditions).
As per claim 10, Kuwahara discloses wherein the processor is configured to postpone substituting determine a hands-on signal based on the motion recognition after a predetermined time period when:
the weather condition is good in weather,
the condition for the validity of the motion sensing is poor in sensing zone,
the driving road is an urban expressway without traffic lights,
the vehicle control state is a situation where a lane change is not controlled, and
the driver state is unstable in gaze (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result after a predetermined period of time and would do so during the above conditions).
As per claim 11, Kuwahara discloses wherein the processor is configured to determine a hands-on signal based on the motion recognition after a predetermined time period when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is good in sensing time and is good in sensing zone,
the driving road is a special section road,
the vehicle control state is one of a situation where a lane change is not controlled, in-lane driving on a gentle curve, a situation where a lane change is controlled, a braking and acceleration command by the driver, or in-lane driving on a sharp curve, and
the driver state is stable in gaze or is normal in gaze determination (Kuwahara; At least paragraph(s) 39 and 40; the processor is configured to apply the result after a predetermined period of time and would do so during the above conditions).
As per claim 12, Kuwahara discloses wherein the processor is configured to:
when the weather condition is poor in weather, determine that it is impossible to substitute determine a hands-on signal based on the motion recognition and notify the driver of a result of the determination of the impossibility, irrespective of other conditions (Kuwahara; At least paragraph(s) 39, 40, and 44; the processor is configured to determine that the driver’s health has deteriorated, i.e., impossible to have a hands-on signal, it notifies the driver, and would do so during poor weather).
As per claim 13, Kuwahara discloses wherein the processor is configured to:
when the driver state is unstable in gaze, determine that it is impossible to determine a hands-on signal based on the motion recognition, irrespective of other conditions; and
determining the hands-on signal based on the motion recognition after a predetermined time although the driver state is unstable in gaze, when:
a weather is good,
a sensing zone is poor,
there is an urban expressway without traffic lights; and
a lane change is not controlled (Kuwahara; At least paragraph(s) 39 and 40; when the processor is configured to determine that the driver’s health has deteriorated, i.e., impossible to have a hands-on signal, it tries again after a predetermined time and would do so during the above conditions).
As per claim 14, Kuwahara discloses wherein the processor is configured to determine that it is impossible to determine a hands-on signal based on the motion recognition when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is insufficient in sensing time and is poor in sensing zone,
the driving road is a special section road,
the vehicle control state is one of a situation where a lane change is not controlled, in-lane driving on a gentle curve, a situation where a lane change is controlled, a braking and acceleration command by the driver, or in-lane driving on a sharp curve, and
the driver state is stable in gaze or is normal in gaze determination (Kuwahara; At least paragraph(s) 37 and 39; the processor is configured to determine that the driver’s health has deteriorated, i.e., impossible to have a hands-on signal , and would do so during the above conditions).
As per claim 15, Kuwahara discloses wherein the processor is configured to determine that it is impossible to substitute determine a hands-on signal based on the motion recognition when:
the weather condition is poor in weather,
the driving road is a special section road,
the vehicle control state is a braking and acceleration command by the driver or in-lane driving on a sharp curve, or
the driver state is unstable in gaze where the condition for the validity of the motion sensing is poor in sensing zone (Kuwahara; At least paragraph(s) 37 and 39; the processor is configured to determine that the driver’s health has deteriorated, i.e., impossible to have a hands-on signal, and would do so during the above conditions).
As per claim 16, Kuwahara discloses a vehicle system (Kuwahara; At least the abstract), comprising:
a hands-on determination device configured to (Kuwahara; At least paragraph(s) 29 and 39):
determine a hands-on state of a driver through a motion recognition (Kuwahara; At least paragraph(s) 39); 
determine suitability of a result of the determination of the hands-on state through the motion recognition based on at least one of a weather condition, a condition for validity of motion sensing, classification of a driving road, a vehicle control state, or a driver state (Kuwahara; At least paragraph(s) 39; the suitability of the hands-on determination is at least based on the driver state); and
determine whether to use the result of determination of the hands-on state through the motion recognition rather than a result of determining hands-on by a sensor (Kuwahara; At least paragraph(s) 40; the system transitions to manual when the driver holds the steering wheel, thus makes a determination whether or not to use the sensor or motion recognition); and 
a vehicle controller configured to control the vehicle based on the result of the determination (Kuwahara; At least paragraph(s) 40).
As per claim 17, Kuwahara discloses a vehicle control method (Kuwahara; At least the abstract), comprising:
determining a hands-on state of a driver through motion recognition (Kuwahara; At least paragraph(s) 29 and 39);
determining suitability of a result of the determination of the hands-on state through the motion recognition based on at least one of a weather condition, a condition for validity of motion sensing, classification of a driving road, a vehicle control state, or a driver state (Kuwahara; At least paragraph(s) 39; the suitability of the hands-on determination is at least based on the driver state)); and
determining whether to use the result of determination of the hands-on state through the motion recognition rather than a result of determining hands-on by a sensor (Kuwahara; At least paragraph(s) 40; the system transitions to manual when the driver holds the steering wheel, thus makes a determination whether or not to use the sensor or motion recognition); and
controlling a vehicle based on the result of the determination (Kuwahara; At least paragraph(s) 40).
As per claim 19, Kuwahara discloses wherein the controlling of the vehicle includes:
applying the result of the determination of the hands-on state based on the motion recognition immediately to vehicle control when:
the weather condition is good or poor in weather,
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights,
the vehicle control state is a situation where a lane change is not controlled or in-lane driving on a gentle curve, and
the driver state is always stable in gaze (Kuwahara; At least paragraph(s) 39, 40, and 50; if the driver is attentive, the result of the hands-on state would be applied immediately and in the above conditions).
As per claim 20, Kuwahara discloses wherein the controlling of the vehicle includes:
applying the result of the determination of the hands-on state based on the motion
recognition to vehicle control after a predetermined amount of monitoring time when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights, and
the vehicle control state is a braking and acceleration command by the driver or a situation where a lane change is controlled in a state where the driver state is stable in gaze (Kuwahara; At least paragraph(s) 39 and 40; the result can be applied after a predetermined time during the above conditions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara, as applied to claim 1, and in view of U.S. Patent Application Publication 2021/0097408 to Sicconi et al.
As per claim 3, Kuwahara discloses wherein the processor is configured to:
classify the classification of the driving road as an urban expressway without traffic lights, a city street with traffic lights, or a special section road (Kuwahara; At least paragraph(s) 26);
classify the vehicle control state as a situation where a lane change is not controlled, in-lane driving on a gentle curve, a situation where a lane change is controlled, a braking and acceleration command by the driver, or in-lane driving on a sharp curve (Kuwahara; At least paragraph(s) 18 and 40); and
classify the driver state as stable in gaze, unstable in gaze, or normal in gaze determination (Kuwahara; At least paragraph(s) 28). 
Kuwahara does not explicitly disclose classify the weather condition as good in weather, normal in weather, or poor in weather; classify the validity of the motion sensing as good in sensing time, insufficient in sensing time, good in sensing zone, or poor in sensing zone;
However, the above features are taught by Sicconi (Sicconi; At least paragraph(s) 13 and 24).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sicconi into the invention of Kuwahara with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Classifying the environment around the vehicle, especially one with autonomous controls, can help determine a safe environment, as discussed in at least paragraph(s) 13, and provide useful information to the driver.  
Claim Rejections - 35 USC § 103
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara, as applied to claims 1 and 17, respectively, and in view of U.S. Patent Application Publication 2021/0206334 to Sabournin.
As per claims 21 and 22, Kuwahara discloses detecting specific hand motions, but does not explicitly disclose determine[ing] a current state as the hands-on state when hands of the driver are located within a predetermined range without holding a steering wheel of the vehicle.  
However, the above features are taught by Sabournin (Sabournin; At least paragraph(s) 50 and 51).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sabournin into the invention of Kuwahara with the motivation of simple substitution of one known element for another to obtain predictable results. Sabournin teaches detecting a user moving towards the steering wheel to grasp it.  Using one method in place of another to detect hands moving toward a steering wheel would be within the skill of one in the art.  Using the method of Sabournin may have advantages of using less power or being more reliable than using pre-registered hand motions.
Response to Arguments
Applicant’s arguments, see page 10, filed 08/25/2022, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of the claims has been withdrawn. 
Applicant's arguments, see page 11, filed 08/25/2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered. With respect to Applicant's arguments that the antecedent basis rejections have been overcome, the examiner agrees.  With respect to Applicant's arguments regarding the indefiniteness regarding whether or not it is impossible to determine a hands-on signal, the examiner respectfully disagrees.  There does not appear to be any arguments or amendments specifically addressing this issue.  The claim still recites that it is impossible to determine a hands-on signal when the driver state is unstable in gaze irrespective of other conditions, and determining the hands-one signal when the driver state is unstable in gaze.  Therefore, it is still indefinite if determining the hands-on signal is impossible or not.  
Applicant’s arguments, see pages 11-13, filed 08/25/2022, with respect to the 35 U.S.C. 103 rejections have been considered but are not persuasive.  With respect to Applicant's arguments that Kuwahara does not disclose determining a suitability of the hands-on determination and whether to use motion recognition or a sensor, the examiner respectfully disagrees.  As discussed in the rejection above, Kuwahara discloses determining whether or not to use a motion recognition hands-on state and, thus, must determine whether or not it is suitable to use, and Kuwahara discloses situations in which the motion recognition is used and a sensor is used, and thus discloses determining whether to use one or the other.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/David P. Merlino/           Primary Examiner, Art Unit 3669